DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claims 1-4, 6-8 are rejected under 35 U.S.C. 103 as being un-patentable over of Lyubarsky et al. (US 2020/0004117 A1; Lyubarsky) in view of Ikeda et al. (US 2008/0266528 A1; Ikeda).
As of claim 1, Lyubarsky teaches a projector [fig 3] having a center of the light valve 202 [fig 2] has a first offset 204 (SLM offset) [fig 2] with respect to a reference plane (shown with fig 2 below) in a long side direction of the light valve [fig 2], wherein the reference plane (shown with fig 2 below) comprises a central axis (shown with fig 2 below) of 10the projection lens 206 [fig 2], and the reference plane (shown with fig 2 below) is perpendicular to the long side direction of the light valve (shown with fig 2 below); and a center of the image has a second offset 210 (image offset) [fig 2] with respect to the reference plane (shown with fig 2 below) in a long side direction of the image (shown with fig 2 below).

    PNG
    media_image1.png
    527
    921
    media_image1.png
    Greyscale


Lyubarsky does not teach an illumination system providing an illumination beam; a light valve disposed on a transmission path of the illumination beam to modulate the 5illumination beam into an image beam; and a projection lens disposed on a transmission path of the image beam to project the image beam out of the projection device to form a portrait image.
Ikeda teaches a projection device [fig 1], comprising: an illumination system 10 [fig 1] providing an illumination beam (R, G, B) [fig 1]; a light valve 108, 111, 117 (liquid crystal panels) [fig 2] [0018] disposed on a transmission path of the illumination beam (R, G, B) [fig 1] to modulate the 5illumination beam into an image beam [0038]; and a projection lens 20 [fig 1] disposed on a transmission path of the image beam (from 108, 111, 117) [fig 1] to project the image beam out of the projection device to form a portrait image [fig 13B].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have an illumination system providing an illumination beam; a light valve disposed on a transmission path of the illumination beam to modulate the 5illumination beam into an image beam; and a projection lens 
As of claim 2, Lyubarsky teaches the long side direction of the 15light valve 202 [fig 2] is parallel (shown with fig 2 above) to the long side direction of the image 208 [fig 2]. 
As of claim 3, Lyubarsky teaches the reference plane (shown with fig 2 above) is parallel to a short side (width of the SLM 204) direction of the light valve 204 [fig 2]. 
As of claim 4, Lyubarsky teaches the reference plane (shown with fig 2 above) is located between an effective region 502 [fig 5] of the light valve (image on DMD) and the image 208 [fig 2].
As of claim 6, Lyubarsky teaches the invention as cited above except for a housing configured to accommodate the illumination system, the light valve, and the projection lens, wherein the housing has a surface parallel to the portrait image, and a width direction of the surface is 5parallel to a short side direction of the portrait image.
Ikeda teaches a projector [fig 1] having a housing (projector body) [0031] configured to accommodate the illumination system 10 [fig 1], the light valve (108, 111, 117) [fig 1], and the projection lens 20 [fig 1], wherein the housing [fig 1] has a surface parallel to the portrait image (shown below with purple arrows in fig 13B), and a width direction of the surface is 5parallel to a short side direction of the portrait image (shown below with red arrow in fig 13B). 

    PNG
    media_image2.png
    409
    598
    media_image2.png
    Greyscale

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have a housing configured to accommodate the illumination system, the light valve, and the projection lens, wherein the housing has a surface parallel to the portrait image, and a width direction of the surface is 5parallel to a short side direction of the portrait image as taught by Ikeda to the projection device as disclosed by Lyubarsky in order to have a projection display device which projects light onto a projection plane from an oblique direction at a large spread angle (Ikeda; [0003]).
As of claims 7, 8, Lyubarsky teaches the invention as cited above except for a light path turning element, wherein the light path turning element is configured to reflect the image beam from the projection lens to an imaging plane to form the portrait image and the 10housing comprises a light-transmissive cover plate, and the light-transmissive cover plate is disposed on the light path turning element and disposed on the transmission path of the image beam projected by the projection lens.

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have a light path turning element, wherein the light path turning element is configured to reflect the image beam from the projection lens to an imaging plane to form the portrait image and the 10housing comprises a light-transmissive cover plate, and the light-transmissive cover plate is disposed on the light path turning element and disposed on the transmission path of the image beam projected by the projection lens as taught by Ikeda to the projection device as disclosed by Lyubarsky in order to have a projection display device which projects light onto a projection plane from an oblique direction at a large spread angle (Ikeda; [0003]).
Allowable Subject Matter
Claims 5, 9-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As of claim 5, the closest prior art Kumai (US 20050024594 A1) teaches a projector having a light source, an optical system for illumination, a reflective light 
As of claim 9, the closest prior art Kumai (US 20050024594 A1) teaches a projector having a light source, an optical system for illumination, a reflective light modulating device having a plurality of reflective elements arranged in matrix form to be illuminated by the light emitted from the optical system for illumination, and an optical system for projection. The optical system for projection includes a reflective surface configured to bend a projection chief ray reflected at the center of the reflective light modulating device among projection chief rays in the optical system for projection. The 
As of claim 10, the closest prior art Kumai (US 20050024594 A1) teaches a projector having a light source, an optical system for illumination, a reflective light modulating device having a plurality of reflective elements arranged in matrix form to be illuminated by the light emitted from the optical system for illumination, and an optical system for projection. The optical system for projection includes a reflective surface configured to bend a projection chief ray reflected at the center of the reflective light modulating device among projection chief rays in the optical system for projection. The reflective surface has a predetermined angle to the ray which is emitted from the optical system for illumination and which strikes the center of the reflective light modulating device, and includes a P shaft parallel to one of an X axis and a Y axis along which the plurality of reflective elements is arranged. Kumai (US 20050024594 A1) does not anticipate or render obvious, alone or in combination, a ratio of the portrait image to an effective projection region, to which an effective region of the light valve corresponds, is greater than or equal to 30%.  

As of claim 12, the closest prior art Kumai (US 20050024594 A1) teaches a projector having a light source, an optical system for illumination, a reflective light modulating device having a plurality of reflective elements arranged in matrix form to be illuminated by the light emitted from the optical system for illumination, and an optical system for projection. The optical system for projection includes a reflective surface configured to bend a projection chief ray reflected at the center of the reflective light modulating device among projection chief rays in the optical system for projection. The reflective surface has a predetermined angle to the ray which is emitted from the optical system for illumination and which strikes the center of the reflective light modulating 
As of claim 13, the closest prior art Kumai (US 20050024594 A1) teaches a projector having a light source, an optical system for illumination, a reflective light modulating device having a plurality of reflective elements arranged in matrix form to be illuminated by the light emitted from the optical system for illumination, and an optical system for projection. The optical system for projection includes a reflective surface configured to bend a projection chief ray reflected at the center of the reflective light modulating device among projection chief rays in the optical system for projection. The reflective surface has a predetermined angle to the ray which is emitted from the optical system for illumination and which strikes the center of the reflective light modulating device, and includes a P shaft parallel to one of an X axis and a Y axis along which the plurality of reflective elements is arranged. Kumai (US 20050024594 A1) does not anticipate or render obvious, alone or in combination, 25 a difference between an aspect -16-File: 091764usf ratio of the portrait image and an aspect ratio of an effective region of the light valve is greater than 0% and less than or equal to 10%.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SULTAN U. CHOWDHURY whose telephone number is (571)270-3336.  The examiner can normally be reached on 5:30 AM-5:30 PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SULTAN CHOWDHURY/
Primary Examiner, Art Unit 2882